By Judge Jack B. Stevens
This matter has been under advisement for the Court to consider the defendants’ Demurrer to the claim for punitive damages. The Court has considered the arguments of counsel, as well as the cases in support thereof. For the reasons that follow, the Demurrer is overruled.
Generally, “[punitive] damages are allowable only where there is misconduct or malice, or such recklessness or negligence as evinces a conscious disregard of the rights of others.” Booth v. Robertson, 236 Va. 269 at 271, 374 S.E.2d 1 (1988); Baker v. Marcus, 201 Va. 905 at 909, 114 S.E.2d 617 (1960); Wood v. American Nat. Bank, 100 Va. 306, 316, 40 S.E. 931, 934 (1902).
In the case at bar, the Motion for Judgment alleges that the defendant operated his employer’s truck knowing that the brakes were defective and that while operating the truck, he rear-ended the plaintiff’s vehicle. For the purposes of a demurrer, the plaintiff has adequately alleged a conscious disregard of the rights of others. Accordingly, the Demurrer is overruled.